In an action to recover damages for personal injuries, the plaintiff appeals from a judgment. of the Supreme Court, Kings County (Vaughan, J.), dated June 17, 2009 which, upon a jury verdict, is against him and in favor of the defendant New York City Off-Track Betting Corp. dismissing the complaint insofar as asserted against it.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contentions, he was not deprived of *729a fair trial due to the trial court’s evidentiary rulings, demeanor, and rejection of proposed jury instructions (see generally DeCrescenzo v Gonzalez, 46 AD3d 607, 608-609 [2007]; Gallo v Supermarkets Gen. Corp., 112 AD2d 345, 348 [1985]). The plaintiffs contention that the trial court erred in declining to poll the jury is without merit, as the plaintiffs counsel made the request after the jury exited the courtroom (see generally Duffy v Vogel, 12 NY3d 169, 175 [2009]).
The plaintiff’s remaining contentions are without merit. Mastro, J.E, Florio, Belen and Chambers, JJ., concur.